Case: 21-20375     Document: 00516403250          Page: 1    Date Filed: 07/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 21, 2022
                                   No. 21-20375                        Lyle W. Cayce
                                                                            Clerk

   Yvette Frazier,

                                                            Plaintiff—Appellant,

                                       versus

   Denis McDonough, Secretary, U.S. Department of
   Veteran Affairs,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:19-CV-11


   Before Richman, Chief Judge, and Ho and Engelhardt, Circuit
   Judges.
   Per Curiam:*
          Yvette Frazier is a Department of Veterans Affairs (“VA”) employee
   who suffers from various medical conditions, including “Raynaud’s
   syndrome,” which “affects blood flow to a person’s fingers.” Because of her



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20375      Document: 00516403250          Page: 2   Date Filed: 07/21/2022




                                    No. 21-20375


   medical conditions, Frazier’s “physicians have recommended that she work
   in a temperature of approximately 80 degrees.”
          In this action, Frazier asserts that the VA failed to accommodate her
   disability, in violation of § 504 of the Rehabilitation Act, by denying her
   request to either work from a small, enclosed storage space—where she could
   maintain a warmer office temperature—or telework full-time. The VA
   moved for summary judgment, the magistrate judge recommended that the
   VA’s motion be granted, and the district court adopted the magistrate
   judge’s recommendation over Frazier’s objection. Frazier timely appealed.
          On appeal, Frazier claims that the district court erred in granting
   summary judgment. We do not resolve that question because this appeal has
   been rendered moot.
          “[M]ootness is a threshold jurisdictional inquiry.” La. Env’t Action
   Network v. EPA, 382 F.3d 575, 580 (5th Cir. 2004). See also Hill v. Washburne,
   953 F.3d 296, 304 (5th Cir. 2020) (“An actual case or controversy must exist
   at every stage in the judicial process.”) (quotations omitted). “A claim is
   moot when the parties are no longer adverse parties with sufficient legal
   interests to maintain the litigation.” DeMoss v. Crain, 636 F.3d 145, 150 (5th
   Cir. 2011) (quotations omitted). This court therefore “must dispose of an
   appeal if ‘an event occurs while a case is pending on appeal that makes it
   impossible for the court to grant any effectual relief whatever to a prevailing
   party.’” Hill, 953 F.3d at 304 (quoting Church of Scientology v. United States,
   506 U.S. 9, 12 (1992)).
          In her operative complaint, Frazier sought compensatory damages for
   intentional discrimination as well as injunctive and declaratory relief to
   ensure she received “reasonable accommodations,” as required by § 504 of
   the Rehabilitation Act. But as the magistrate judge noted, Frazier has
   abandoned any claim of intentional discrimination.        And while Frazier




                                         2
Case: 21-20375      Document: 00516403250           Page: 3     Date Filed: 07/21/2022




                                     No. 21-20375


   appears to suggest that the magistrate judge erred in denying her motion for
   leave to amend her complaint a second time to add a damages claim under
   § 501 of the Rehabilitation Act, she has abandoned any such challenge by
   failing to brief it. See Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993).
          So that leaves only Frazier’s request for equitable relief. But Frazier
   has now received the very relief she sought in this action.
          Due to the COVID-19 pandemic, Frazier has been teleworking full-
   time since 2020. While briefing in this appeal was underway, Frazier
   formally “requested telework as an accommodation for her disability,” and
   the VA “granted that request.” There was initially some confusion as to
   whether this accommodation would remain in place if Frazier’s colleagues—
   who are currently on a “hybrid schedule”—were to return to the office full-
   time. As stated in Appellee’s June 27, 2022 letter brief, the VA has since
   “guarantee[d]” that Frazier “will not be required to come into the office so
   long as the essential functions of her job do not change.”
          Insofar as Frazier invokes the voluntary cessation doctrine, it is well
   settled that “a defendant cannot automatically moot a case simply by ending
   its allegedly unlawful conduct once sued.” Spell v. Edwards, 962 F.3d 175,
   179 (5th Cir. 2020) (cleaned up). “Otherwise, a defendant could engage in
   unlawful conduct, stop when sued to have the case declared moot, then pick
   up where he left off, repeating this cycle until he achieves all his unlawful
   ends.” Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013). Thus, “allegations
   by a defendant that its voluntary conduct has mooted the plaintiff’s case
   require closer examination than allegations that ‘happenstance’ or official
   acts of third parties have mooted the case.” Env’t Conservation Org. v. City
   of Dallas, 529 F.3d 519, 528 n.4 (5th Cir. 2008). See Tucker v. Gaddis, _ F.4th
   _, _, No. 20-40267, 2022 WL 2663485, at *3 (5th Cir. July 11, 2022) (per




                                          3
Case: 21-20375         Document: 00516403250               Page: 4       Date Filed: 07/21/2022




                                           No. 21-20375


   curiam) (highlighting “the stringent standards that govern the mootness
   determination when a defendant claims voluntary compliance”).
           Accordingly, we must decide “whether the [VA’s] actions are
   ‘litigation posturing’ or whether the controversy is actually extinguished.”
   Yarls v. Bunton, 905 F.3d 905, 910 (5th Cir. 2018)).
           Here, notably, “the question of mootness” has not arisen solely “by
   reason of a unilateral change” on the part of the VA. See, e.g., DeFunis v.
   Odegaard, 416 U.S. 312, 318 (1974). Rather, the VA’s recent telework
   guarantee followed the formal request for telework as an accommodation that
   Frazier made in February 2022, i.e., during the pendency of this
   appeal. Under these circumstances, we are left with no reasonable basis to
   doubt that the instant controversy actually has been extinguished. And
   Frazier has not “identified any additional relief” that we could provide her
   in light of these developments. 1 Miraglia v. Bd. of Supervisors of La. State
   Museum, 901 F.3d 565, 572 (5th Cir. 2018). We therefore dismiss this appeal
   as moot.




           1
             Frazier did seek attorney’s fees. However, “a determination of mootness neither
   precludes nor is precluded by an award of attorneys’ fees.” Lauren C. ex rel. Tracey K. v.
   Lewisville Indep. Sch. Dist., 904 F.3d 363, 373 (5th Cir. 2018) (quotations omitted). See also,
   e.g., Habetz v. La. High Sch. Athletic Ass’n, 842 F.2d 136, 138 n.5 (5th Cir. 1988) (noting
   that a dismissal on mootness grounds did “not prejudice appellant’s right, if any, to apply
   for attorney’s fees and costs”).




                                                 4